Citation Nr: 0017880	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-13 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for 
spondylolisthesis of the lumbar spine, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased evaluation for hammer toes 
with calluses of the left foot, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for hammer toes 
with calluses of the right foot, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
genital verrucae.

5.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.

6.  Entitlement to a permanent and total rating for pension 
purposes. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Therefore, VA has a duty to assist the veteran in the 
development of the facts pertinent to his claims.  Id. 

The record reflects that the veteran was afforded VA 
examinations in July 1994 and March 1998.  A review of these 
reports discloses that the veteran complained of pain, 
primarily in his feet and lumbar spine.  Although the results 
of range of motion testing were reported, neither examination 
report includes an adequate assessment of functional loss due 
to pain, incoordination, weakness and excess fatigability or 
an assessment of the impact of the veteran's disabilities on 
his ability to work.  In short, neither examination report is 
adequate for adjudication purposes.  

The Board also notes that during a December 1999 hearing at 
the RO in Cleveland, Ohio, the veteran testified that his 
service-connected genital verruca had increased in severity 
over the previous year.  The veteran maintained that his skin 
disorder would occasionally caused bleeding, oozing and 
flaking.  Although the appellant was asymptomatic at the time 
of the March 1998 VA examination, the Board observes that the 
veteran's service-connected skin disorder is intermittently 
active in nature and involves flare-ups.  Therefore, a VA 
examination should be scheduled for a time when the skin 
disorder is most likely to be symptomatic.  See Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).
 
Finally, during a December 1999 hearing at the Cleveland, 
Ohio RO, the veteran related that he was having problems with 
his teeth.  It is unclear as to whether the veteran is 
requesting entitlement to service connection for a dental 
condition.  Therefore, further clarification is necessary 
with respect to this claim.  

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO is requested to contact the 
veteran and ask him to clarify whether he 
is seeking entitlement to service 
connection for a dental condition.  If 
the veteran responds in the affirmative, 
the RO should undertake any indicated 
development on this claim.

2.  The RO should also request that the 
veteran identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to the 
issues on appeal.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

3.  Then, the RO should arrange for the 
veteran to undergo VA orthopedic and 
neurological examinations by physicians 
with appropriate expertise to determine 
the nature and extent of impairment from 
the veteran's spondylolisthesis of the 
lumbar spine, hammer toes with calluses 
of the left and right feet, residuals of 
a cervical diskectomy and left knee 
disorder.  Any indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
In reporting the results of range of 
motion testing, the specific ranges of 
motion, if any, accompanied by pain 
should be identified.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physicians should be 
requested to identify any objective 
evidence of pain and to the extent 
possible, to assess the extent of any 
pain.  The physicians should also express 
their opinions concerning whether there 
would be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physicians should so state. 

Concerning the veterans feet, it is 
requested that the presence of any pes 
planus, pes cavus, malunion or nonunion 
of the tarsal or metatarsal or other foot 
injuries with respect to each foot be 
recorded.  

Each of the examiners should comment on 
the impact of the veteran's disabilities 
on his ability to maintain substantially 
gainful employment, to include whether 
they render him unemployable.  The 
rationale for all opinions expressed 
should be explained.  The veteran's 
claims file, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiners.  The 
examination reports are to reflect that 
such a review of the claims file was 
made.  The examination reports must be 
typed.

4.  The veteran should also be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
degree of severity the service-connected 
genital verrucae.  The examination should 
be scheduled for a time when the 
condition is most likely to be 
symptomatic.  All current manifestations 
of the disorder, to include any 
tenderness, exfoliation, exudation, 
itching, and crusting, should be 
identified.  The examiner should comment 
on the impact of the skin disability on 
the veteran's ability to maintain 
substantially gainful employment.  The 
claims folder must be made available to 
and reviewed by the examiner, and the 
examination report should reflect that 
the claims folder was reviewed by the 
examiner.  The examination report must be 
typed. 

5.  Then, the RO should review the claims 
file and ensure that all development 
actions, including the medical 
examinations and requested opinions, have 
been conducted and completed in full.  
Then, the RO should undertake any other 
indicated development.

6.  Then, the RO should readjudicate the 
veteran's claims for increased 
evaluations for his service-connected 
disabilities, to include consideration of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint, and consideration of whether the 
case should be forwarded to the Director 
of the VA Compensation and Pension 
Service for extra-schedular 
consideration.  

7.  Then, the RO should readjudicate the 
issue of entitlement to a total rating 
based on unemployability due to service-
connected disabilities if it has not been 
rendered moot.  

8.  The RO should also readjudicate the 
issue of entitlement to a permanent and 
total rating for pension purposes if it 
has not been rendered moot.

The RO should assign current ratings for 
each of the veteran's non service-
connected, ratable disabilities under the 
Schedule for Rating Disabilities (Rating 
Schedule).  Roberts v. Derwinski, 2 Vet. 
App. 387 (1992).  The evaluations 
assigned for the veteran's service-
connected and non service-connected 
disabilities which can be considered for 
pension purposes should be combined under 
the combined ratings table of the Rating 
Schedule.  38 C.F.R. § 4.25 (1999).  The 
RO should then consider whether the 
veteran is unemployable under what the 
United States Court of Appeals for 
Veterans Claims has referred to as the 
"average person" test provided under 38 
U.S.C.A. § 1502(a)(1) (West 1991) and 38 
C.F.R. § 4.15 (1999). Talley v. 
Derwinski, 2 Vet. App. 282 (1992).

If the claim for a permanent and total 
rating for pension purposes remains 
denied, the RO should consider whether 
both the percentage requirements under 38 
C.F.R. § 4.16 (1999) and the permanency 
requirement under 38 C.F.R. § 4.17 (1999) 
are met, and if so, whether the veteran 
is unemployable as a result of what the 
Court has referred to as "lifetime" 
disabilities.  Brown v. Derwinski, 2 Vet. 
App. 444 (1992).

If it is determined that the veteran does 
not meet the percentage requirements 
under 38 C.F.R. § 4.16, the RO should 
consider whether the veteran nevertheless 
meets the criteria for a determination of 
"unemployability" under 38 C.F.R. § 
3.321(b)(2) (1999).

9.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
or if a timely Notice of Disagreement is 
received with respect to any other 
matter, the RO should issue a 
Supplemental Statement of the Case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran and his 
representative should be provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




